Townsend, J.,
concurring specially. As stated in Standard Steel Works Co. v. Williams, 155 Ga. 177, 181 (116 S. E. 636): “Where the language of a statute consists of common ordinary words, and there is nothing to show that any unusual meaning is to be attached to the terms employed, it would be going beyond the province of the court, and all recognized limitations upon it in the construction of statutes, to deny to- the language employed in the act its ordinary, usual signification and give it an unusual meaning and a forced or strained significance, even though such construction would avoid results which might be disastrous.” And, in the picturesque language of Judge Lumpkin, in Boston & Gunby v. Cummins, 16 Ga. 102, 111 (60 Am. Dec. 717), is the following salutary comment: “All Courts, both in England and in this country, regret that any exceptions were ever engrafted, *173by the Bench, on the Statutes of Frauds and of Limitations; and, I will add, to any other Statute. This is that Pandora!s Box from which has emanated that curse and reproach of the law—its uncertainty. Adhere to the plain language of the law, and all can comprehend its meaning, and will conform their conduct and contracts to it. Lawyers will then know how to advise their clients; because, they can understand the law as it is written in the Statute Book, while they cannot foresee or foretell what it will be made by Judicial Legislation.”
The foregoing quotations would seem to put me in good company in insisting that Code (Ann.) § 68-301 “means what it says.” In its relevant part it provides: “Every owner of a motor vehicle operated upon the public . . . roads ... of this State shall be liable and responsible for . . . injuries to person . . . resulting from negligence in the operation of such motor vehicle, if said motor vehicle is being used in the prosecution of the business of such owner. . .” Here the defendant was the owner of a motor vehicle. It was being operated on McAfee Road, a public road of this State. The plaintiff suffered injuries to his person resulting from negligence in the operation of the motor vehicle. The vehicle was at the time being used by an employee of the defendant for the delivery of milk, this being in the prosecution of the owner's business. I do not think these plain facts, and this unambiguous language, can be strained by a theoretical consideration of the intent of the legislature so as to reach some other result than the one here reached and thereby deny a right of recovery as a matter of law, where every provision of the statute, according to the allegations of the petition, has been brought into play by the factual situation involved. I accordingly concur in the majority opinion.